     Case 2:20-cv-02239-GMN-VCF Document 33 Filed 04/09/21 Page 1 of 2




 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorneys for Plaintiff, U.S. Bank National Association as Trustee for Terwin Mortgage Trust
 7   2004-13 ALT, Asset-Backed Certificates, TMTS Series 2004-13ALT
 8                               UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA

10   U.S. BANK NATIONAL ASSOCIATION AS                 Case No.: 2:20-cv-02239-GMN-VCF
     TRUSTEE FOR TERWIN MORTGAGE
11   TRUST 2004-13 ALT, ASSET-BACKED
12   CERTIFICATES, TMTS SERIES 2004-                   STIPULATION AND ORDER TO
     13ALT,                                            EXTEND TIME PERIOD TO RESPOND
13                                                     TO MOTIONS TO DISMISS [ECF Nos.
                          Plaintiff,                   18-20]
14          vs.
15                                                     [Third Request]
     FIDELITY NATIONAL TITLE GROUP,
16   INC.; CHICAGO TITLE INSURANCE
     COMPANY; TICOR TITLE OF NEVADA,
17   INC.; DOE INDIVIDUALS I through X; and
18   ROE CORPORATIONS XI through XX,
     inclusive,
19
                         Defendants.
20
21          Plaintiff, U.S. Bank National Association as Trustee for Terwin Mortgage Trust 2004-13

22   ALT, Asset-Backed Certificates, TMTS Series 2004-13ALT (“U.S. Bank Trustee”), Specially-

23   Appearing Defendant Fidelity National Title Group, Inc. (“Fidelity”), and Defendants Chicago

24   Title Insurance Company (“Chicago Title”), and Ticor Title of Nevada, Inc. (“Ticor”,

25   collectively “Defendants”), by and through their counsel of record, hereby stipulate and agree as

26   follows:

27      1. On December 9, 2020, U.S. Bank Trustee filed its Complaint in Eighth Judicial District

28          Court, Case No. A-20-826129-C [ECF No. 1-1];



                                                Page 1 of 2
     Case 2:20-cv-02239-GMN-VCF Document 33 Filed 04/09/21 Page 2 of 2




 1      2. On December 10, 2020, Chicago Title filed its Petition for Removal to this Court [ECF
 2          No. 1];
 3      3. On January 25, 2021, Defendants filed their Motions to Dismiss [ECF No. 18-20];
 4      4. U.S. Bank Trustee’s deadline to respond to Defendants’ Motions to Dismiss is currently
 5          April 13, 2021;
 6      5. U.S. Bank Trustee’s counsel is requesting an extension until May 13, 2021, to file its
 7          response to the pending Motions to Dismiss;
 8      6. This extension is requested to allow U.S. Bank Trustee additional time to finalize and
 9          file its response to the pending Motions to Dismiss as lead handling counsel for U.S.
10          Bank Trustee continues to recover from an unexpected medical emergency.
11      7. Counsel for Defendants does not oppose the requested extension;
12      8. This is the third request for an extension which is made in good faith and not for
13          purposes of delay.
14          IT IS SO STIPULATED.
15    DATED this 9th day of April, 2021.            DATED this 9th day of April, 2021.

16    WRIGHT, FINLAY & ZAK, LLP                     SINCLAIR BRAUN LLP
17
      /s/ Lindsay D. Robbins                        /s/ Kevin S. Sinclair
18    Lindsay D. Robbins, Esq.                      Kevin S. Sinclair, Esq.
      Nevada Bar No. 13474                          Nevada Bar No. 12277
19    7785 W. Sahara Ave., Suite 200                16501 Ventura Boulevard, Suite 400
20    Las Vegas, NV 89117                           Encino, California 91436
      Attorneys for Plaintiff, U.S. Bank National   Attorney for Defendants, Fidelity National
21    Association as Trustee for Terwin Mortgage    Title Group, Inc., Fidelity National Title
      Trust 2004-13 ALT, Asset-Backed               Insurance Company, and Ticor Title of
22    Certificates, TMTS Series 2004-13ALT          Nevada, Inc.
23
24                                                  IT IS SO ORDERED.

25                                                              9 day of April, 2021
                                                    Dated this ____
26
27
                                                    ___________________________
28
                                                    Gloria M. Navarro, District Judge
                                                    UNITED STATES DISTRICT COURT

                                              Page 2 of 2
